Mr. Presiding Justice Gridley delivered the opinion of the court. 3. Criminal law, § 444*—when HU of exceptions need not contain plea of not guilty. On review of a judgment pf conviction in a criminal case, it is immaterial that the bill of exceptions does not show that a plea of not guilty was entered by or for defendant, since the place where such plea should appear is the common-law record and not the bill of exceptions. 4. Criminal law, § 444*—what is office of bill of exceptions. The use of a bill of exceptions in a criminal case is not to embrace in it matters of record, but to make a part of the record matters which otherwise would not be such.